Mr. Chief Justice Green
delivered the opinion of the Court.
The question presented on this appeal is whether chapter 84 of the Acts of 1923, amending chapter 123 of the Acts of 1919, the Workmen’s Compensation Act, so amends the earlier act as to entitle the widow of a deceased employee to fifty per cent, of the average weekly wages of her husband, instead of thirty per cent, of his average weekly wages, as provided in the original statute.
*171This question was before us in Caruthers v. Lake County Mfg. Co., Inc., 150 Tenn., 269, 263 S. W., 793, and was answered in the negative. We are now asked to reconsider onr former holding.
The opinion in Caruthers v. Lake County Mfg. Co., Inc., supra, was rested largely on the proposition that if the Act of 1923 should he construed to amend the Act of 1919 as contended, it would he unconstitutional as containing matter not within the scope of its caption. Constitution, article 2, section 17.
The caption of chapter 123 of the Acts of 1919 is as follows:
“An act to provide an elective system of workmen’s compensation for industrial accidents; to prescribe the manner of election and the rights and liabilities of employers, employees, and third parties; to define and regulate the liability of employers to employees for injuries sustained by such employees in the course of their employment resulting in disability or death; to provide medical and surgical care for such injured employees; to provide compensation for injured employees; or in case' of death, for the dependents of such employees; to make claims payable hereunder preferred claims, and to make all sums paid as compensation under this act exempt from the claims of creditors; to provide methods for insuring and securing the payment of such compensation; to make minors sui juris for certain purposes; to prescribe a method for the execution of this act and for thq determination of liability of employers to employees for compensation, and to regulate the procedure in such cases; to provide revenue for the administration of this *172act; to provide for and regulate the business of insurance companies writing workmen’s compensation insurance under this act, and to impose fees upon such insurance companies and upon employers and employees who are subject to this act; to provide penalties for violations of this act; and to make appropriations out of the revenue of the State for the purpose of executing and administering this act.”
The caption of chapter 84 of the Acts of 1923 is in these words:
“An act to amend chapter 123 of the Published Acts of 1919, passed April 12, 1919, and approved April 15, 1919, being an act entitled ‘An act to provide an elective system of workmen’s compensation for industrial accidents ; to prescribe the manner of election and the rights and liabilities of employers, employees and third parties ; to define and regulate the liability of employers and employees for injuries sustained by such employees in the course of their employment resulting in disability or death; to provide medical and surgical care for such injured employees; to provide compensation for injured employees, or in case of death for the dependents of such employees, to make claims payable hereunder preferred claims, and to make all sums paid as compensation under this act exempt from the claims of creditors; to provide methods for insuring and securing the payment of such compensation; to make minors sui juris for certain purposes; to prescribe a method for the execution of this, act and for the determination of liability of employers to employees for compensation, and to regulate the procedure in such cases; to provide revenue for *173the administration of this act; to provide for and regulate the business of insurance companies writing workmen’s compensation insurance under this act and to impose fees upon such insurance companies and upon employers who are subject to this act; to provide penalties for the violation of this act; and to make appropriations out of the revenue of the State for the purpose of executing and administering this act, so as to provide that said act shall apply to employers engaged in the operation of coal mines and to employees thereof; to increase the maximum compensation from eleven ($11) dollars per week to twelve ($12) dollars per week and up to fifteen ($15) dollars per week in certain cases; to reduce the waiting period from fourteen days to seven days, to change the definition of the word ‘employer’ to those using the services of not less than five persons for pay instead of ten persons; to provide that coal operators in certain cases may make certain the payment of compensation by the establishment of a ‘coal operators’ protective fund,’ and more clearly to define the powers and duties of the commissioner of insurance and banking with respect to the rate charged by insurance carriers writing workmen’s compensation insurance, to provide for a tax on premiums and define the duties of insurance carriers in certain cases, and to give the Governor, the secretary of state, and the commissioner of insurance and banking the power to approve or withhold approval of rates charged by insurance carriers for workmen’s compensation. ’ ’
It will be observed that the only portion of the caption of the amendatory act, which in any way tends to *174cover the amendatory provision said to have been enacted, is that portion of the caption “to increase the maximum compensation from eleven ($11) dollars per week to twelve ($12) dollars per week and np to fifteen ($15) dollars per week in certain cases.”
For the reasons stated in Caruthers v. Lake County Mfg. Co., Inc., supra, we are satisfied that such a caption is inadequate to indicate such legislation. We see no reasonable connection between such a caption and such legislation.
It is insisted, however, that the caption of the original act is amply sufficient, and that if the amendment be germane to the original act, and embraced in the title of the original act, the particulars of the amending act need not be shown in its title. The rule has been so stated in many cases, among which may be mentioned. Henderson Co. v. Breeden Bros., 148 Tenn., 278, 255 S. W., 359; Railroad v. Transportation Co., 128 Tenn., 277, 160 S. W., 522; Memphis Street Railway Co. v. State, 110 Tenn., 598, 75 S. W., 730; Ruohs v. Athens, 91 Tenn., 20, 18 S. W., 400, 30 Am. St. Rep., 858; State v. Algood, 87 Tenn., 166, 10 S. W., 310; Hyman v. State, 87 Tenn., 109, 9 S. W., 372, 1 L. R. A., 497.
An examination of the statutes considered in these cases shows that the captions of the amendatory acts before the court were general, and did not specify the amendments designed. Such statutes, therefore, differed from chapter 84 of the Acts of 1923. The caption of the Act of 1923 went into details, and enumerated the particulars in which it was proposed to amend the original act, after reciting the title of the original act.
*175While conceding that it is not necessary for the title of an amendatory act to set out the amendments proposed to be made, if such amendments fall within the title of the original act, we think, when the title of the amendatory act does specify the particulars in which the original act is to be amended, the body of the amending act should not contain other matters. Any other rule would be unsafe. If the title of an amending act merely indicates generally that amendments of the original act are to be made, then it rests upon all those affected by the original act to investigate, and see in what respects the original act is to be changed. If the title of the amending act, on the contrary, sets out the particular amendments that are to be made to the original act, it may be reasonably concluded that no amendments other than those stated are to be attempted. It would-promote deception, if, under a caption undertaking to specify amendments to be made, other and different amendments were included in the body of the act.
This precise question does not appear to have been considered in any of our cases heretofore, but the conclusion reached is well supported, by decisions from other States.
“Where the title of the amendatory act recites the title of the act to be amended and also specifies the amendments to be made, the legislature is limited to the amendments specified and anything outside of these is void.”. Lewis’ Sutherland, Statutory Const., section 140; Niles v. Steere, 102 Mich., 328, 60 N. W., 771; Daxey v. Ruffell, 162 Pa., 443, 29 A., 894; Abernathy v. Mitchell, 113 Ga., 127, 38 S. E., 303; State v. American Sugar Refining Co., 106 La., 553, 31 So.. 181.
*176We do not think it was intended in Goodbar v. Memphis, 113 Tenn., 20, 81 S. W., 1061, to announce a rule contrary to the foregoing.
It results that we must adhere to Caruthers v. Lake County Mfg. Co., Inc., and the judgment of tne trial court is affirmed.